Case 19-16106-mdc           Doc 36      Filed 08/23/21 Entered 08/23/21 15:10:18          Desc Main
                                        Document     Page 1 of 4


LAW OFHCE OF GREGORY JAVARDIAN,LLC
By Mary F. Kennedy,Esquire
Attorney I.D.#77149
 1310 Industrial Blvd.
P'Floor, Suite 101
Southampton,PA 18966
(215)942-9690
Attorney for Citizens Bank. N.A.f/k/a RBS Citizens,N.A. s/b/m to CCO Mortgage Corp.

                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                         Chapter 13 Proceeding
 Angelique D. Bridges
               Debtor(s)                       19-16106 MDC



      STIPULATION BY AND BETWEEN ANGELIQUE D.BRIDGES AND
       CITIZENS BANK,N.A.F/K/A RBS CITIZENS,NJL S/B/M TO CCO
                                MORTGAGE CORP.


        WHEREAS the parties hereto, and their respective counsel, have agreed as to the

 disposition ofthe Motion for Relieffrom the Automatic Stay filed by Mary F. Kennedy

 on behalfof mortgagee. Citizens Bank,N.A. £(k/a RBS Citizens, N.A.s/b/m to CCO

 Mortgage Corp.("Movant").

        NOW,THEREFORE,intending to be legally bound, the parties hereto, herewith

stipulate as follows:

        1. Movant is a mortgagee and holder ofa perfected,secured claim against the

           Debtor pursuant to a Note and Mortgage on Debtors real estate known as at

           4224 Levick Street, Philadelphia,PA 19135,

       2. Upon approval by the United States Banknqitcy Court ofthe within

           Stipulation, D^itor and secured creditor. Citizens Bank,N.A.£^a RBS

           Citizens, NA..s/b/m to CCO Mortgage Corp., agree to the following:



{00709227}                                 1
Case 19-16106-mdc   Doc 36   Filed 08/23/21 Entered 08/23/21 15:10:18   Desc Main
                             Document     Page 2 of 4
Case 19-16106-mdc   Doc 36   Filed 08/23/21 Entered 08/23/21 15:10:18   Desc Main
                             Document     Page 3 of 4
Case 19-16106-mdc   Doc 36   Filed 08/23/21 Entered 08/23/21 15:10:18   Desc Main
                             Document     Page 4 of 4
